Citation Nr: 0946749	
Decision Date: 12/09/09    Archive Date: 12/18/09

DOCKET NO.  95-42 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a fungal infection 
of the feet/toes.

2.  Entitlement to service connection for an orthopedic 
disorder of the feet/toes.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1971 to 
February 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from September 1995 and May 1997 rating 
determinations of a Regional Office (RO) of the Department of 
Veterans Affairs (VA) in Atlanta, Georgia.

The Board denied the Veteran's claims for service connection 
for a fungal infection and an orthopedic disorder of the 
feet/toes in a January 2004 decision.  The Veteran appealed 
the Board's January 2004 decision to the United States Court 
of Appeals for Veterans Claims (Court).  In a March 2005 
brief, the Veteran's attorney requested that the Court vacate 
the Board's decision and remand the Veteran's appeal for 
further adjudication and compliance with 38 U.S.C.A. 
§ 5103(a).  In a May 2006 order, the Court agreed that the 
Board failed to provide an adequate statement of reasons and 
bases for its determination regarding VA's compliance with 
section 5103(a).  The Court accordingly vacated the January 
2004 Board decision and remanded the matter for 
readjudication.  

Thereafter, the Board remanded this appeal in July 2007 for 
further development and adjudication in accordance with 
38 U.S.C.A. § 5103(a).  Although the Board finds that there 
was substantial compliance with its July 2007 remand, the 
record reflects that additional development is still needed.  
Thus, the Board may not proceed with a decision at this time.

The Veteran testified at a personal hearing before an 
employee of the RO in June 1996 and before a Veterans Law 
Judge in June 1998; transcripts of these hearings are of 
record.  The Veterans Law Judge who presided at the Veteran's 
hearing in June 1998 is no longer at the Board.  The Veteran 
was advised in writing that he had the right to another 
hearing by another Veterans Law Judge.  See 38 U.S.C.A. 
§ 7102 (West 2002); 38 C.F.R. § 20.707 (2009).  In October 
2003, the Veteran testified before the undersigned Veterans 
Law Judge as to the issues on appeal; a transcript of that 
hearing is associated with the claims file.

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.


REMAND

The Court has held that once VA undertakes the effort to 
provide an examination when developing a service connection 
claim, even if not statutorily obligated to do so, it must 
provide an adequate one or, at a minimum, notify the claimant 
why one will not or cannot be provided.  Barr v. Nicholson, 
21 Vet. App. 303, 311 (2007).  In Barr, the Court found that 
a VA examination provided in conjunction with a claim for 
service connection for varicose veins was inadequate because 
the VA examiner failed to review prior medical records and 
did not provide an opinion as to whether the veteran's 
varicose veins were related to service.  Id.  The Court also 
noted that the VA examiner did not indicate whether he 
considered the veteran's lay assertions of continued 
symptomatology.  Id.  

In the present appeal, the Veteran was provided VA 
examinations in February 1995, May 1997, July 1999, and May 
2002.  The Board has reviewed the examination reports 
associated with these examinations and, for the following 
reasons, concludes that the Veteran has not been provided 
with an adequate VA examination.  As such, a remand is 
necessary to afford him with a new examination.  See id.  

First, the Board observes that, with the exception of the May 
2002 VA examination, the claims file, and thereby the 
Veteran's service and post-service treatment records, was not 
made available for review by the VA examiner.  Furthermore, 
although the February 1995 and May 1997 VA examiners provided 
diagnoses for the Veteran's foot complaints, neither examiner 
provided an opinion as to whether any of these disorders were 
related to the Veteran's active military service.  

On the other hand, the July 1999 VA examination report 
contains an opinion that the Veteran's mild hammertoe 
deformity is not related to his active military service.  
However, there is no explanation of what evidence was used to 
arrive at this conclusion; thus, it is not adequate for 
rating purposes.  See Miller v. West, 11 Vet. App. 345, 348 
(1998) (medical opinions must be supported by clinical 
findings in the record; bare conclusions, even those made by 
medical professionals, which are not accompanied by a factual 
predicate in the record, are not probative medical opinions).  

Similarly, the May 2002 VA examiner concluded that the 
Veteran's tinea pedis is "not related to any type of active 
service connection."  The Board notes that this opinion 
appears to be providing a legal conclusion, rather than a 
medical opinion as to whether the Veteran's fungal infection 
is related to an incident, injury, or event of active 
military service, to include the Veteran's lay assertions of 
wearing inadequately sized boots and sweating excessively 
during service.  With regards to the Veteran's claimed 
orthopedic disorder, the May 2002 VA examiner found that the 
Veteran did not have an orthopedic deformity of the bilateral 
toes.  Rather, it was his opinion that the Veteran's 
contracture of the toes was purely voluntary.  However, other 
medical evidence of record shows that the Veteran has been 
diagnosed with hammertoe deformity based on x-ray evidence.  
See VA Examination Report dated in May 1997.  There is also 
evidence that he underwent surgical treatment for plantar 
fasciitis of the left heel.  See Dr. G.R.V. Surgical Report 
dated January 17, 1996.  In light of the fact that the 
examiner fails to discuss this objective clinical evidence in 
his assessment of whether the Veteran has an orthopedic 
disorder, the Board finds it unclear whether the Veteran's 
medical history was adequately reviewed.  

In addition to providing the Veteran with a new VA 
examination, the Board finds that a remand is also necessary 
to make reasonable efforts to obtain any outstanding VA 
treatment records.  In this regard, the Veteran has indicated 
on multiple occasions that he sought treatment for his foot 
problems at the VA Medical Center (VAMC) in Dublin, Georgia 
beginning in 1995.  Seeing as these records pertain to the 
disabilities claimed on appeal, and since there is no 
indication that any attempts have been made to obtain these 
records, the agency of original jurisdiction (AOJ) should 
request a search for any clinical records pertaining to the 
Veteran from this facility for the period from January 1995 
to the present.  See Dunn v. West, 11 Vet. App. 462, 466-67 
(1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) 
(records generated by VA facilities that may have an impact 
on the adjudication of a claim are considered in the 
constructive possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records 
are physically on file).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any VA treatment records from 
the Dublin VAMC for the period from 
January 1995 through the present.  A 
response, negative or positive, should be 
associated with the claims file.  Requests 
must continue until the AOJ determines 
that the records sought do not exist or 
that further efforts to obtain those 
records would be futile.

2.  Schedule the Veteran for a VA 
examination for the purpose of 
ascertaining the etiology of any fungal 
infection of the feet/toes, including 
dermatitis and tinea pedis, and any 
orthopedic disorder of the feet/toes, 
including hammertoe deformity and plantar 
fasciitis.  The claims file, including a 
copy of this REMAND, must be made 
available to the examiner for review, and 
the examination report should reflect that 
the claims folder was reviewed in 
connection with the examination.  After 
reviewing the record, interviewing and 
examining the Veteran, and performing any 
medically indicated testing, the examiner 
should specify the nature of any chronic 
fungal infection(s) of the feet/toes as 
well as any chronic orthopedic disorder(s) 
of the feet/toes, and provide a diagnosis 
for all identified disorder(s).  The 
examiner should then provide an opinion as 
to whether any chronic fungal infection or 
orthopedic disorder is more likely than 
not (i.e., probability greater than 
50 percent), at least as likely as not 
(i.e., probability of 50 percent), or less 
likely than not (i.e., probability less 
than 50 percent), etiologically related to 
the Veteran's active military service, to 
include the Veteran's lay assertions of 
wearing inadequately sized boots and 
sweating excessively during service.  A 
detailed rationale should be provided for 
all opinions, and should reflect that the 
Veteran's lay assertions regarding 
continuity of symptomatology were 
considered.  

3.  After completion of the above, and any 
other development deemed necessary, review 
the expanded record and determine if the 
Veteran has submitted evidence sufficient 
to warrant entitlement to the benefits 
sought.  Unless the benefits sought on 
appeal are granted, the Veteran and his 
representative, if any, should be 
furnished an appropriate supplemental 
statement of the case and afforded an 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



